Plaza Equities, LLC v Lamberti (2020 NY Slip Op 00627)





Plaza Equities, LLC v Lamberti


2020 NY Slip Op 00627


Decided on January 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2017-00931
 (Index No. 12093/05)

[*1]Plaza Equities, LLC, plaintiff, 
vMary M. Lamberti, defendant/counterclaim plaintiff-appellant, et al., defendants; Greenpoint Mortgage Funding, Inc., counterclaim defendant-respondent. Michael T. Lamberti, New York, NY, for defendant/counterclaim plaintiff-appellant.


Jaspan Schlesinger LLP, Garden City, NY (Scott B. Fisher and Antonia M. Donohue of counsel), for counterclaim defendant-respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant/counterclaim plaintiff Mary M. Lamberti appeals from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered November 15, 2016. The order granted the motion of the counterclaim defendant, Greenpoint Mortgage Funding, Inc., for summary judgment dismissing the counterclaims asserted against it by the defendant/counterclaim plaintiff Mary M. Lamberti.
ORDERED that the order is affirmed, with costs.
We agree with the Supreme Court's determination to grant the motion of the counterclaim defendant, Greenpoint Mortgage Funding, Inc. (hereinafter Greenpoint), for summary judgment dismissing the counterclaims asserted against it by the defendant/counterclaim plaintiff Mary M. Lamberti. Greenpoint established its prima facie entitlement to judgment as a matter of law by submitting a stipulation of settlement, entered into in a prior action, which included a release barring the counterclaims at issue here. In opposition, Lamberti failed to raise a triable issue of fact (see Schiller v Guthrie, 102 AD3d 852).
Lamberti's remaining contentions are without merit.
DILLON, J.P., BALKIN, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court